Per Curiam.
On a trial to a jury the defendant Earl L. Chisolm was found guilty of two counts of unlawful possession of narcotic drugs and two counts of selling narcotic drugs. The court denied his motion to set aside the verdict and judgment was entered on the verdict as rendered. On this appeal claiming error in the refusal of the court to set aside the verdict, the claim of the defendant is that the jury’s verdict is against the weight of the evidence. It is his claim that “[t]he record more than justifies the suspicion that the jurymen or some of them were influenced by prejudice ... or partiality.”
We find no merit whatsoever to the appeal. Not only does it not appear that the verdict was against the weight of the evidence but a verdict is not tested by the weight of it. The quality, not the quantity, of the evidence is the proper test and it is for the jury as the trier of fact to determine the credibility of witnesses and what testimony they believe and what they consider is unworthy of credence. State v. White, 155 Conn. 122, 123, 230 A.2d 18; State v. Hodge, 153 Conn. 564, 573, 219 A.2d 367.
There is nothing in the record to indicate that the verdict returned was not reasonably reached on a proper consideration of all the evidence.
There is no error.